Case: 10-60304 Document: 00511359921 Page: 1 Date Filed: 01/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 25, 2011
                                     No. 10-60304
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOSE TIODORO AMAYA, also known as Jose Teodoro Amaya,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 062 626


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jose Tiodoro Amaya, a native and citizen of Honduras, petitions for review
of an order of the Board of Immigration Appeals (BIA) dismissing his appeal
from the immigration judge’s decision denying his application for withholding
of removal. He claims that he will be persecuted by a gang, a member of which
is related to a family that Amaya holds responsible for the murder of his foster-
father. According to Amaya, his foster-father was murdered, and he and his



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60304 Document: 00511359921 Page: 2 Date Filed: 01/25/2011

                                 No. 10-60304

family were threatened by the gang member’s family, following the breakup of
a marriage between Amaya’s foster-sister and the gang member’s brother.
      We review the BIA’s determination that an alien is not entitled to
withholding of removal for substantial evidence and will not reverse the BIA’s
decision unless the evidence compels a contrary conclusion. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). To qualify for withholding of removal, the
alien “must demonstrate a ‘clear probability’ of persecution upon return.” Roy
v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (citation omitted). At a minimum,
there must be some particularized connection between the feared persecution
and the alien’s race, religion, nationality, membership in a particular social
group, or political opinion. Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
      The BIA determined that Amaya had not shown any such particularized
connection, and Amaya does not assert such a connection in his petition for
review. The BIA’s conclusion that Amaya was threatened due to a personal
dispute between his family and that of the gang member rather than due to any
connection with a statutorily-protected ground is supported by substantial
evidence. Put differently, the record does not compel a conclusion contrary to
that reached by the BIA. See Chen, 470 F.3d at 1134.
      The petition for review is DENIED.




                                       2